Action to recover damages for personal injuries suffered by plaintiff, who was wounded by a bullet from a pistol discharged by a railroad police officer employed by the defendant corporation. The complaint alleges actions in negligence, assault, malicious prosecution and false arrest. The jury rendered a verdict in favor of plaintiff, and under motions, decision on which had been reserved, the trial court set the verdict aside and dismissed the complaint. Order setting aside verdict and dismissing the complaint, and judgment entered thereon, affirmed, with costs. No opinion. Lazansky, P. J., Hagarty, Adel and Taylor, JJ., concur; Close, J., concurs except as to dismissal of the complaint, as to which he dissents and votes to grant a new trial.